UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4856



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MAURO SOTO CHAVEZ,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00002-ALL)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel B. Winthrop, WINTHROP AND WINTHROP, Statesville, North
Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mauro Soto Chavez appeals his convictions and the 180-

month sentence imposed after he pleaded guilty to one count of

conspiracy to possess with intent to distribute five kilograms or

more of cocaine, in violation of 21 U.S.C. § 846 (2000), and one

count    of   possession    of    a   firearm   in   furtherance   of    a    drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2000).                  On

appeal, counsel filed an Anders* brief, in which he states there

are no meritorious issues for appeal, but questions whether the

district court complied with Fed. R. Crim. P. 11 in accepting the

guilty plea, and whether the sentence was required.                In a pro se

supplemental brief, Chavez asserts that the district court erred in

concluding that it did not have authority to impose a variance

sentence,     and    that   the   factual   basis    for   his   plea   was    not

established.        We affirm.

              Chavez did not move in the district court to withdraw his

guilty plea, therefore this court reviews his challenge to the

adequacy of the Rule 11 hearing for plain error.                    See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                  Prior to

accepting a guilty plea, the trial court must ensure the defendant

understands the nature of the charges against him, the mandatory

minimum and maximum sentences, and other various rights, so it is

clear that the defendant is knowingly and voluntarily entering his


     *
        Anders v. California, 386 U.S. 738 (1967).

                                       - 2 -
plea.   The court must also determine whether there is a factual

basis for the plea.     Fed. R. Crim. P. 11(b)(1), (3); United

States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).   Counsel

does not specify any deficiencies in the district court’s Rule 11

inquiry, and our review of the plea hearing transcript reveals that

the court conducted a thorough Rule 11 colloquy that assured

Chavez’s plea was made both knowingly and voluntarily.

          We review a district court’s sentence for reasonableness.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).    In

this case, the drug conspiracy count carried a statutory mandatory

minimum sentence of ten years of imprisonment; the firearm count

carried a minimum five year term of imprisonment that must be

imposed consecutively to any other term of imprisonment.         See

21 U.S.C. § 841(b)(1)(A) (2000), 18 U.S.C. § 924(c)(1)(A)(I),

(c)(1)(D)(ii) (2000).   The district court correctly noted that it

was without authority to impose the requested variance sentence, as

we have recognized that, even after United States v. Booker, 543

U.S. 220 (2005), “[e]xcept upon motion of the Government on the

basis of substantial assistance, a district court may not depart

below a statutory minimum.”    United States v. Robinson, 404 F.3d

850, 862 (4th Cir. 2005).     In this case, Chavez was sentenced to

the statutory minimums applicable to the charges to which he

pleaded guilty, and we conclude that his sentence is reasonable.




                                - 3 -
          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.    We have

considered the arguments asserted in Chavez’s pro se supplemental

brief and find them to be without merit.      We therefore affirm

Chavez’s convictions and sentence.      This court requires that

counsel inform Chavez, in writing, of the right to petition the

Supreme Court of the United States for further review.   If Chavez

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on Chavez.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                              - 4 -